DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “wherein, in a plan view, each of the data lines and the power lines overlaps the first electrode of at least one of the pixels, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the first electrode of any of the pixels,” as claimed in claim 1, lines 8-11, “wherein, in a plan view, each of the data lines and the power line overlaps at least one of the openings of the pixel defining layer, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the openings of the pixel defining layer,” as recited in claim 11, lines 12-15, and “a dummy active pattern connected to the dummy data line and the dummy power line,” as recited in claim 19, lines 8-9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 1 recites the limitation “wherein, in a plan view, each of the data lines and the power lines overlaps the first electrode of at least one of the pixels, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the first electrode of any of the pixels” in lines 8-11. 
Claim 11 recites the limitation “wherein, in a plan view, each of the data lines and the power line overlaps at least one of the openings of the pixel defining layer, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the openings of the pixel defining layer” in lines 12-15.
Claim 19 recites the limitation “a dummy active pattern connected to the dummy data line and the dummy power line” in lines 8-9. 
However, there is no support in the speciation as originally filed for the aforementioned limitations of claims 1, 11 and 19.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 1 recites the limitation “wherein, in a plan view, each of the data lines and the power lines overlaps the first electrode of at least one of the pixels, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the first electrode of any of the pixels” in lines 8-11. 
Claim 11 recites the limitation “wherein, in a plan view, each of the data lines and the power line overlaps at least one of the openings of the pixel defining layer, and wherein, in a plan view, the dummy data line and the dummy power line do not overlap the openings of the pixel defining layer” in lines 12-15.
Claim 19 recites the limitation “a dummy active pattern connected to the dummy data line and the dummy power line” in lines 8-9. 
However, there is no support in the speciation as originally filed for the aforementioned limitations of claims 1, 11 and 19.
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
	Claims 2-10, 12-18 and 20 are also rejected as being directly or indirectly dependent of the rejected independent base claim.
Remarks
Currently, the instant application has not been rejected over prior art and may be allowable if Applicants overcome the rejection set forth under 35 U.S.C. 112(a) supra by persuasively arguing that aforementioned limitations are part of original disclosure. If Applicants deleted the newly added limitations, in order to overcome the rejection, previous rejection can be maintained and/or the new art can be applied and the Office action properly made-Final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure So et al. (US 2016/0189644) and Kim et al. (US 2016/0321992) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 12, 2022